Citation Nr: 1637277	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  11-26 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for right Achilles tendonitis as secondary to residuals of a right ankle fracture.  

2.  Entitlement to an increased rating in excess of 10 percent for a deviated nasal septum (DNS), residuals of a nasal fracture.  

3.  Entitlement to an increased rating in excess of 10 percent for residuals of a right ankle fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1985 to March 1999.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  A Board hearing was held by the undersigned Veterans Law Judge in August 2008.

The case was remanded by the Board on several occasions.  In March 2009, the matters were remanded so that the issues could be properly developed for appellate consideration.  In April 2012, the matters were remanded so that the Veteran could be afforded a formal hearing before a member of the Board at the RO.  The Veteran withdrew his hearing request and the case was returned for further appellate consideration.  Finally, in August 2015, the matters were remanded for further development of the evidence, including obtaining any outstanding treatment records and arranging for VA compensation examinations.  These have been accomplished and the case has again been returned for further appellate consideration.   

For the reasons set forth below, entitlement to service connection for right Achilles tendonitis, as secondary to residuals of a right ankle fracture, is granted herein. Because the service-connected right Achilles tendonitis and right ankle fracture residuals are intertwined, the issue of entitlement increased rating in excess of 10 percent for residuals of a right ankle fracture, to include right Achilles tendonitis, is REMANDED to the AOJ for additional development.  VA will notify the appellant if further action is required.



FINDINGS OF FACT

1.  Right Achilles tendonitis is caused by a service-connected right ankle fracture.  

2.  Throughout the appeal, residuals of a DNS have been manifested by complete obstruction on the left side due to DNS.  


CONCLUSIONS OF LAW

1.  Service connection for right Achilles tendonitis is warranted.  38 C.F.R. § 3.310(a) (2015).

2.  The criteria for an increased rating in excess of 10 percent for a DNS, residuals of a nasal fracture, have not been met for any period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Code 6502 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in March 2006 and July 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations in September 2015.  The Board finds that the opinions obtained are adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiners also provided detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Service Connection for Right Achilles Tendonitis

The Veteran contends that service connection should be established for right Achilles tendonitis, which, he asserts, is related to the right ankle fracture that he sustained while on active duty.  Service connection is in effect for residuals of a right ankle fracture, rated 10 percent disabling.  

An examination was conducted by VA in September 2015, pursuant to remand by the Board.  At that time, the examiner was requested to render an opinion regarding whether the Veteran's current right Achilles disability was proximately due to or aggravated by his service-connected right ankle disability.  The examiner stated that right Achilles tendonitis was at least as likely as not the result of the Veteran's service-connected condition.  The rationale was that Achilles tendonitis is a common complication associated with conditions of the ankle, such as a fracture.  As more stress/strain is placed on the tendon during the healing process, leading to inflammation, as is the case with this veteran.  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).



When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board may not; however, reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In this case, the only medical opinion on point is that the Veteran's right ankle fracture led to the right Achilles tendonitis.  As such, service connection is warranted.  

Rating for a DNS, Residuals of a Nasal Fracture

Service connection for a DNS, residuals of a nasal fracture, was granted by the RO in a February 2000 rating decision.  A noncompensable (0 percent) initial disability rating was awarded under the provisions of Code 6502.  Service connection for hepatitis C was granted by the RO in a June 2007 rating decision.  The noncompensable (0 percent) initial disability rating was awarded under the provisions of Code 7354 from the date of claim in October 2006.  

Under 38 C.F.R. § 4.97, Code 6502, a 10 percent disability rating is warranted for a traumatic deviated septum with 50 percent obstruction of the nasal passage on both sides or a complete obstruction on one side.  A 10 percent evaluation is the only disability rating available under this diagnostic code.  

Throughout the pendency of the appeal, the Veteran has clearly met the schedular requirements for assignment of the maximum 10 percent evaluation under Code 6502.  In this regard, the Veteran was evaluated by VA in September 2015.  At that time, the diagnoses were DNS and residuals of a nasal fracture.  The examiner stated that there was not at least 50 percent obstruction of the nasal passage on both side due to a traumatic septal deviation, but there was completa obstruction on the left side due to DNS.  There was not complete obstruction on the right.  There were no other pertinent physical findings, scars, complications, conditions, signs, or symptoms.  There was no disfigurement.  The examiner stated that the Veteran's DNS did not impact his ability to work.  


Based on the foregoing evidence, the Veteran has been assigned a rating of 10 percent under Diagnostic Code 6502, which is the maximum schedular evaluation available for deviated septum under VA's rating schedule.  The evidence of record relevant to this issue does not support the assignment of a Code other than 6502, as the Veteran has not demonstrated other compensable respiratory symptoms, or other pathology associated with the underlying DNS or residuals of the nasal fracture.

In reaching its conclusions set out above, the Board has considered the Veteran's contentions with respect to the nature of his service-connected DNS.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability rating that has been assigned.  It is found that the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of such service-connected disability.  As such, while the Board accepts the Veteran's contentions with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected DNS. 

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for increased rating for a DNS, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The Board also considered whether the Veteran's back and left shoulder disabilities and deviated septum warranted referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra- schedular rating.  Id.  

In this case, the evidence does not show that the Veteran's disabilities present an exceptional disability picture, insofar as his symptoms are expressly contemplated by the rating schedule.  Concerning the DNS, the Veteran is shown to have total obstruction on one side.  This symptoms is specifically contemplated in the schedular rating criteria.  He had no other active sinus or respiratory symptomatology and the examiner indicated that there was no interference from the DNS symptoms that interfered with employment.  

Finally, the Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In this case, even after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  This includes the Veteran's right ankle fracture residuals, which will be addressed in the remand portion of this decision.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Service connection for right Achilles tendonitis as secondary to residuals of a right ankle fracture is granted.  

An increased rating in excess of 10 percent for a DNS, residuals of a nasal fracture is denied.  


REMAND

Regarding the issue of an increased rating in excess of 10 percent for residuals of a right ankle fracture, it is noted that the Veteran's evaluation should include consideration of Achilles tendonitis, which is now part of his service-connected disability.  While this may be combined with the evaluation of the residuals of the right ankle fracture, it has not been determined whether there is separate and distinct symptomatology.  Where there is separate and distinct symptomatology of a single condition it should be separately rated.  Where the symptomatology of a condition is duplicative or overlapping with symptomatology of another condition, it may not receive a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  In view of the favorable determination herein, the AOJ must be given the opportunity to make the initial determination.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should be given the opportunity to rate the residuals of the right ankle fracture in light of the award of service connection for Achilles tendonitis.  If an additional examination is required, one should be scheduled by the AOJ.  

2.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


